     Case 2:20-cr-00579-SVW Document 682-1 Filed 07/12/21 Page 1 of 2 Page ID #:11071



1                                 CERTIFICATE OF SERVICE

2           I, ARMEN Y. ABRAHAMIAN, declare:

3           That I am a citizen of the United States and a resident of or

4      employed in Los Angeles County, California; that my business address

5      is the Office of United States Attorney, 312 North Spring Street, Los

6      Angeles, California 90012; that I am over the age of 18; and that I

7      am not a party to the above-titled action;

8           That I am employed by the United States Attorney for the Central

9      District of California, who is a member of the Bar of the United
10     States District Court for the Central District of California, at
11     whose direction the service as described in this Certificate was
12     made; that on July 12, 2021, I deposited with Federal Express in the
13     above-titled action, copies of:
14          1- Government’s Exhibit “O” (ATTACHED TO DECLARATION OF SPECIAL
               AGENT PALMERTON)- Manually Lodged and Filed Under Seal
15
       to the defendant through his/her counsel at their last known address
16
       ☐    Placed in a closed envelope         ☐    Placed in a sealed envelope
17          for collection and inter-                for collection and mailing via
            office delivery, addressed as            United States mail, addressed
18          follows:                                 as follows:

19     ☐    By hand delivery, addressed         ☐    By E-mail, as follows:
            as follows:
20
       ☐    By messenger, as follows:           ☒    By Federal Express, as
21                                                   follows: SEE ATTACHED LIST OF
                                                     DEFENSE COUNSEL
22
       at which place there is a delivery service by Federal Express.
23
            This Certificate is executed on July 12, 2021, at Los Angeles,
24
       California.    I certify under penalty of perjury that the foregoing is
25
       true and correct.
26
                                                ARMEN Y. ABRAHAMIAN
27                                              Paralegal Specialist
28
     Case 2:20-cr-00579-SVW Document 682-1 Filed 07/12/21 Page 2 of 2 Page ID #:11072



1                                 LIST OF DEFENSE COUNSEL

2           Counsel for Richard Ayvazyan
            Ashwin J. Ram
3           Michael A. Keough
            Nicholas P. Silverman
4
            Meghan Newcomer
5           Steptoe & Johnson LLP
            1330 Connecticut Avenue, NW
6           Washington, DC 20036

7           Counsel for Marietta Terabelian
            David D. Diamond
8           Diamond and Associates
9           3500 West Olive Avenue, Suite 300
            Burbank, California 91505
10
            John Lewis Littrell and Ryan Vaughan Fraser
11          Bienert Katzman PC
            903 Calle Amanecer Suite 350
12          San Clemente, CA 92673
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
